Citation Nr: 9931934	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for alcohol-induced 
dementia (claimed as a nervous disorder).

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to service connection for lumbar myositis 
(claimed as a back disorder).


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had service from June 1977 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for alcohol-
induced dementia, epilepsy, and lumbar myositis.  


FINDINGS OF FACT

1.  The veteran's alcohol-induced dementia has not been 
attributed to service.

2.  There is no competent medical evidence of record showing 
a nexus between the veteran's current epilepsy and his active 
service.

3.  There is no competent medical evidence of record showing 
a nexus between the veteran's current lumbar myositis and his 
active service.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for alcohol-induced dementia is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).
  
2.  The veteran's claim of entitlement to service connection 
for epilepsy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for lumbar myositis (claimed as a back disorder) is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for alcohol-induced 
dementia, epilepsy, and lumbar myositis (claimed as a back 
disorder).  It is necessary to determine if he has submitted 
a well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may be granted if manifest within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1999).
 
I.  Alcohol-induced dementia

The veteran maintains that his nervous disorder, diagnosed as 
alcohol-induced dementia and alcohol dependence, arose as a 
result of his epileptic and back disorders, which he 
maintains were incurred in service.  These disorders are 
discussed below.  

At a January 1998 VA examination, the veteran reported that 
he had been hospitalized in June 1997 for alcohol withdrawal 
and again in August 1997 for alcohol dependence.  The veteran 
stated that he often forgot things, he heard voices that tell 
him things to do, and had sliced his wrists as a suicide 
gesture in the past.  He contends that he was not drinking as 
he used to but still drinks beer.  On evaluation, he was 
clean, adequately dressed, and groomed.  The examiner noted 
that the veteran had alcohol breath odor.  His mood was 
depressed and his affect constricted.  His attention and 
concentration were fair.  His memory, insight, and judgment 
were impaired.  He was not hallucinating and was not suicidal 
or homicidal.  The diagnoses were alcohol induced dementia 
and alcohol dependence.

A psychiatric disorder, including alcohol induced dementia, 
was not identified during service or in proximity to 
separation from service.  In addition, there is no competent 
evidence attributing the remote post service diagnosis to 
service. Grottveit, 5 Vet.App. at 93.  Because there is no 
competent evidence linking the disorder to service, the claim 
is not well grounded.  Because the claim is not well 
grounded, the Board does not address the issue of willful 
misconduct.  In regard to the argument that there is some 
relationship to seizures or a back disorder, the argument has 
no legal merit.  The veteran is not service-connected for a 
back disorder or a seizure disorder.

Therefore, the Board concludes that the veteran's claim for 
service connection for alcohol-induced dementia is denied.  
38 U.S.C.A. § 5107 (West 1991).

II.  Epilepsy

Service medical records show no findings or treatment for 
epilepsy during service.  At his March 1978 separation 
examination, the neurological evaluation was normal.

At a January 1998 VA examination, the veteran reported that 
he had a history of epileptic seizures since 1979 and a 
history of alcoholism.  The veteran described his seizures as 
having no aura, his legs fail him, and he has generalized 
tremors.  He stated he had 2-3 generalized seizures per 
month, and was on Dilantin.  The diagnoses were uncontrolled 
generalized tonic clonic seizures, and cerebral and 
cerebellar atrophy by CT scan, secondary to chronic alcohol 
intake or abuse. 

The veteran maintains that he was seen on several occasions 
during service for headaches and dizziness and that he was 
told in service that it could be epilepsy.  The veteran is 
competent to report on that which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, his statement 
that his epilepsy is related to service cannot serve to well 
ground the claim because the veteran is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit, 5 Vet. App. at 93.  In the 
instant case, the veteran's service medical records show no 
findings, diagnoses, or treatment of epilepsy.  There is no 
competent medical evidence linking the current diagnosis to 
the veteran's service.  There is no competent evidence of 
epilepsy within 1 year of separation from service.  In view 
of the absence of that fact, his allegation that there is 
some relationship to inservice injuries is unsupported and 
does not serve to establish a well grounded claim.  More 
specifically, his allegations that certain inservice and 1978 
events were seizures are not competent.  38 C.F.R. § 4.121 
(1999).  Therefore, the Board concludes that the veteran's 
claim for service connection for epilepsy is not well 
grounded.  Accordingly, the claim for service connection for 
epilepsy is denied.  38 U.S.C.A. § 5107 (West 1991).

III.  Lumbar myositis

At his March 1978 separation examination, there were no 
complaints, findings, or diagnosis of back pain and an 
evaluation of the spine was normal.  A subsequent service 
medical record, dated in April 1978 indicates that the 
veteran was seen complaining of back pain after injuring his 
back while lifting the previous day.  On evaluation, there 
was swelling on the left side of the lumbar sacral spine and 
muscle spasms.  The assessment was muscle spasm versus 
strain.

At a January 1998 VA examination, the veteran reported that 
he injured his back while working as a combat ammunition 
engineer in 1979.  The veteran complained of mild localized 
low back pain associated with occasional numbness of the 
plantar aspect of the right foot.  He stated he has seen 
several doctors in the past year for back pain.  On 
evaluation, there was full and complete range of motion of 
the lumbar spine without objective evidence of painful 
motion.  A moderate lumbosacral paravertebral muscle spasm 
was noted and there was moderate tenderness to palpation on 
the lumbosacral paravertebral muscles.  The diagnoses were 
lumbar myositis and alcoholic neuropathy.

The Board notes that the RO, in the March 1998 notification 
letter, informed the veteran that he needed to provide 
evidence demonstrating a relationship between his lumbar 
myositis and service.

As noted above, the veteran is competent to report on that 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  The Board 
has carefully considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of a 
disorder and a relationship between that disorder and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet.App. at 93.  In the instant case, there is 
no competent medical evidence linking the veteran's lumbar 
myositis to active service.  Accordingly, the Board concludes 
that the veteran's claim for service connection for a back 
disorder, now diagnosed as lumbar myositis, is not well 
grounded and is denied.

Lastly, because the evidence does not give rise to a well 
grounded claim, the doctrine of doubt is not applicable.  The 
doctrine is only applicable at the merits stage.


ORDER

Service connection for alcohol-induced dementia is denied.  
Service connection for epilepsy is denied.  Service 
connection for lumbar myositis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

